DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 10/14/2022.  Claim(s) 1, 3-8, and 10-12 are presently pending.  Claim(s) 1, 3-4, 8, and 12 is/are amended.  Claim(s) 2, 9, and 13 is/have been cancelled.  

Response to Arguments 
Regarding the rejection of claim(s) 1-6, 8, and 10 under 35 U.S.C. 103 as being unpatentable over Lawrie (GB 276,998 A) in view of Abe (US 2008/0106867 Al) with motivation provided by Pettitt (US 2016/0025107 Al), of claim(s) 7 under 35 U.S.C. 103 as being unpatentable over Lawrie as modified by Abe according to claim 1 and in further view of Mitsubishi (US 2012/0057971 Al), of claim(s) 11 under 35 U.S.C. 103 as being unpatentable over Lawrie as modified by Abe according to claim 1 and in further view of Gerken (US 2002/0182079 Al), of claim(s) 1-3, 5-6, 8, 10, and 12-13 under 35 U.S.C. 103 as being unpatentable over Lofy (US 20120114512 Al) in view of Lawrie, the applicant(s) argues that these references, separately or combined, do not teach that each of the fan blades includes an opening formed between two ends at the longitudinal direction to receive the annular connecting plate, wherein a portion of each of the fan blades and the annular connecting' plate forms a space that receives an installation chassis and the diameter of the installation chassis is smaller than the diameter of the annular connecting plate, as required by the amended claims.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 3-6, 8, 10, and 12 under 35 USC 103 as being unpatentable over Abe (US 2008/0106867 A1) in view of Lawrie (GB 276,998 A) and Yoneda (US Pat. Pub. No. 2019/0305633 A1), of claim 7 over Abe as modified by Lawrie and Yoneda according to claim 1 and in further view of Mitsubishi (US 2012/0057971 A1), and of claim 11 over Abe as modified by Lawrie and Yoneda according to claim 1 and in further view of Gerken.  This new grounds of rejection are presented due to the newly claimed subject matter of the amendment, wherein the new combination of references provides all claimed structure.
The applicant also argues that Lofy fails to teach that that a connecting arm and a wire pressing arm together form an L-shape structure to press the wire.
The Office respectfully considers this argument not persuasive.  Applicant alleges that the connecting arm and wire pressing structure of Lofy, as identified in the prior office actions (see Final Rejection of 06/23/2022, para. 18), does not represent an L-shaped structure, but rather a flattened tube.  However, it is visually apparent from Fig. 3, 5, and 8 of Lofy that these structures comprise, at least in the cross section planes depicted in Fig. 3 and 8, a connecting arm connected in a perpendicular manner to an end of a straight wire pressing arm, which extends perpendicularly to the connecting arm to an open (unconnected) end at the other end, thereby forming an L shape.   Thereby, it is visually apparent that Lofy does comprise a connecting arm and a wire pressing arm together form an L-shape structure to press the wire.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 3-6, 8, 10, and 12 under 35 USC 103 as being unpatentable over Abe (US 2008/0106867 A1) in view of Lawrie (GB 276,998 A) and Yoneda (US Pat. Pub. No. 2019/0305633 A1), of claim 7 over Abe as modified by Lawrie and Yoneda according to claim 1 and in further view of Mitsubishi (US 2012/0057971 A1), and of claim 11 over Abe as modified by Lawrie and Yoneda according to claim 1 and in further view of Gerken.  This new grounds of rejection are presented due to the newly claimed subject matter of the amendment, wherein the new combination of references provides all claimed structure.

Claim Rejections - 35 USC § 112
Claims 1, 3-6, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the side panel" in lines 28, 32, and 33 and “the installation plate” in line 35.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, it is presented that these structures refer to the corresponding structures defined in dependent claim 12.  Claims 3-6, 8, 10, and 12 are also rendered indefinite due to their dependence upon claim 1.
Claim 1 also recites the limitation "each of the fan blades" in line 16.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, this phrase renders the claim indefinite since it is unclear to which of the “a plurality of fan blades” (defined in line 4) the applicant is referring in line 16.  Phrasing such as “each fan blade” or “each of the plurality of fan blades”, for example, would rectify this issue.  For examination purposes, it is presented that “each of the fan blades” refers to each of the plurality of fan blades.  Claims 3-6, 8, 10, and 12 are also rendered indefinite due to their dependence upon claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2008/0106867 A1) in view of Lawrie (GB 276,998 A) and Yoneda (US Pat. Pub. No. 2019/0305633 A1).
Abe discloses a centrifugal turbo fan (1), comprising: a rotor housing (assembly of accommodation bucket 11, ribs 30, and the annular connecting plate as labeled below in annotated Fig. 4A and 5); and a fan blade structure (20) arranged around the rotor housing and fixed to a periphery of the rotor housing (see Fig. 4A and [0022]), and the fan blade structure comprising a plurality of arc-shaped fan blades (21) circumferentially spaced around the fan blade structure and apart from each other and extending inward (see Fig. 2 and 4A-4B, and [0022-0026]), wherein the rotor housing includes an accommodation bucket (rotor portion 11), forming a fan rotor accommodation space around a fan rotor (motor 10, comprising rotor components 10a and 11a) to accommodate the fan rotor (see Fig. 5 and [0022]), wherein the rotor housing further includes an annular connecting plate (see annotated Fig. 4A and 5) fixedly connected with an outer edge of the accommodation bucket (see annotated Fig. 4A and 5, [0022-0026], and [0031]), and the fan blade structure arranged around the annular connecting plate and fixedly connected with the annular connecting plate (see annotated Fig. 4A and 5, [0022-0026], and [0031]), wherein each of the fan blades includes an opening formed between two ends at the longitudinal direction to receive the annular connecting plate (see annotated Fig. 4A and 5, [0022-0026], and [0031]), wherein a portion of each of the fan blades and the annular connecting plate form a space that receives an installation chassis (see annotated Fig. 5; here it is visually apparent that the lower portion of each of the fan blades and the annular connecting plate together bound (form) a space below the accommodation bucket into which the shaft portion (42) of the installation chassis extends, therefore, the installation chassis is received into this space at least in part) and the diameter of the installation chassis is smaller than the diameter of the annular connecting plate (see annotated Fig. 5; here it is visually apparent that the outer diameter of the installation chassis, which include the shaft 42 and flat installation plate as labeled in annotated Fig. 5, is smaller than the outer diameter of the annular connecting plate, which extends into the openings formed in the blades, as depicted in Fig. 5, and it is further visually apparent that the outer diameter the installation chassis over the portion which 
    PNG
    media_image1.png
    660
    875
    media_image1.png
    Greyscale
is received within the space formed by the blades and annular connecting plate (i.e. the shaft portion) is significantly smaller than the outer diameter of the annular connecting plate), wherein the accommodation bucket includes a cylindrically shaped side plate (see Fig. 2 and 5) and a top plate of the accommodation bucket (flat circular top portion of accommodation bucket 11 depicted in Fig. 2 and 5), and wherein the turbo fan further comprises the installation chassis, the installation chassis and the rotor housing are rotatably connected (see Fig. 5 and [0034-0041]).

    PNG
    media_image2.png
    792
    1004
    media_image2.png
    Greyscale

Abe fails to teach that a cross section of one of the plurality of fan blades is an arc and a length of the arc is 1/8-1/6 of a circumference of a circle in which the arc is located, and that the turbo fan further comprises a fan terminal, and the fan terminal comprising: a connecting arm, an end of the connecting arm fixedly connected with the side panel; and a wire pressing arm configured forming an L-shape structure with the connecting arm to press wire away from a top plate of the accommodation bucket, an end of the wire pressing arm fixedly connected with another end of the connecting arm away from the side panel, and another end of the wire pressing arm spaced with the side panel; wherein the wire pressing arm and the connecting arm are located at a same plane as the installation plate; a surface of the wire pressing arm away from the rotor housing is arranged with a wire pressing groove, and the wire pressing groove is arranged corresponding to a wire passing groove.
Lawrie exhibits (Fig. 1-5) a turbo fan impeller similar to that of Abe, comprising: a rotor housing (Fig. 1); and a fan blade structure (the ring of all blades E) arranged around the rotor housing and fixed to a periphery of the rotor housing (see Fig. 1 and 2, and Col. 4, ln 76-86), and the fan blade structure comprising a plurality of arc-shaped fan blades circumferentially spaced and extending inward (see Fig. 2).  Lawrie teaches that a cross section of each of the fan blades is an arc and a length of the arc varies continuously over the span of the blades from the inlet of the fan, where the length is 1/4 of a circumference of a circle in which the arc is located, to the back of the fan, where the length is 1/8 of a circumference of a circle in which the arc is located (see Fig. 2 and 4, and Col. 3, ln 35-63).  Here, since this range is a continuous variation in the length of the arc of each blade between 1/4 and 1/8 of a circumference of a circle in which the arc is located, the blade shaping taught by Lawrie completely overlaps the claimed range (see MPEP 2131.03(II)).  Lawrie further teaches that such shaping of the blades reduced internal resistance to flow within the fan by causing as little shock to the air as possible (see Col. 3, ln 4-11 and ln 35-63), thereby causing a more equal distribution of air passing through the fan blades (Col. 3, ln 15-19). 
Because both Abe and Lawrie describe centrifugal fans with arc shaped blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arc-shaped blades of Abe according to the shaping taught by Lawrie, such that a cross section of each of the fan blades is an arc and a length of the arc varies continuously over the span of the blades from the inlet of the fan, where the length is 1/4 of a circumference of a circle in which the arc is located, to the back of the fan, where the length is 1/8 of a circumference of a circle in which the arc is located, thereby completely overlapping the claimed range, in order to reduce internal resistance to flow within the fan by causing as little shock to the air as possible, as described by Lawrie (see Col. 3, ln 4-11 and ln 35-63), and to thereby cause a more equal distribution of air passing through the fan blades, as described by Lawrie (Col. 3, ln 15-19).
Yoneda exhibits a turbofan comprising a rotor housing (assembly of accommodation bucket 32 and first impeller 11 member) comprising an accommodation bucket (32) similar to that of Abe; and a fan blade structure (second impeller member 12, including ring 17 and plurality of blades 18) arranged around the rotor housing and fixed to a periphery of the rotor housing via an annular connecting plate  (assembly of 15 and 16) in a similar manner to that of Abe (see Fig. 1-3 and [0022-0029]), and the fan blade structure comprising a plurality of arc-shaped fan blades (see Fig. 1 and 4 and [0029]) circumferentially spaced around the fan blade structure and apart from each other and extending inward (see Fig. 1 and 4 and [0029]), as in Abe.  Yoneda teaches an alternative installation arrangement to that taught by Abe, wherein the turbo fan includes an installation chassis (80), the installation chassis and the rotor housing are rotatably connected (see Fig. 3 and 5-6, [0031-0033] and [0042]), wherein a portion of each of the fan blades and the annular connecting plate form a space that receives the installation chassis (see Fig. 1-3; here it is visually apparent that the lower portion of each of the fan blades and the annular connecting plate together bound (form) a space below the accommodation bucket into which the shaft portion (sleeve 81) of the installation chassis extends, therefore, the installation chassis is received into this space at least in part) and the diameter of the installation chassis is smaller than the diameter of the annular connecting plate (see Fig. 1-3; here it is also visually apparent that the outer diameter of the installation chassis as a whole (i.e. the outer diameter of the base plate 82), as well as the outer diameter of the shaft portion which is received within the space, is less than the outer diameter of the annular connecting plate (i.e. the outer diameter of plate 16)), and the installation chassis comprising: a side panel (84, comprising also wire passing member 91) arranged in a periphery of an installation plate (82), wherein the side panel and the installation plate form a groove around (see Fig. 3 and 5-6; here the side panel and installation plate together bound a circular cavity, or groove at the interior of the installation chassis underneath the motor 20, see Fig. 5-7); the side panel is arranged with a wire passing groove (vertical groove formed between side guide walls 94 at 91w in wire passing member 90 of the side panel in Fig. 5-7, see also [0049-0056]), and wherein the turbo fan further comprises a fan terminal (assembly of wire pressing arm 92 and connecting arm 94w), and the fan terminal comprising: a connecting arm (94w), an end of the connecting arm fixedly connected with the side panel (see Fig. 5-7; here connecting arm 94w extends outward from the side guide wall 94, which is part of the wire passing member 91, a portion of the side panel); and a wire pressing arm (92) configured forming an L-shape structure with the connecting arm (see Fig. 7; here it is visually apparent that these two features form an L-shape when viewed either from the top-down direction or from the direction perpendicular to the side panel) to press wire away from a top plate (flat circular top portion of accommodation bucket 11 depicted in Fig. 2 and 5) of the accommodation bucket (see Fig. 5-7 and [0052-0056]), an end of the wire pressing arm fixedly connected with another end of the connecting arm away from the side panel (see Fig. 5-7; here it is visually apparent that the wire pressing end extends from an end surface of the connecting arm), and another end of the wire pressing arm spaced with the side panel (see Fig. 5-7; here it is visually apparent that the other end of the wire pressing arm is free, and spaced from the side panel); wherein the wire pressing arm and the connecting arm are located at a same plane as the installation plate (see Fig. 6); a surface of the wire pressing arm away from the rotor housing is arranged with a wire pressing groove (see Fig. 7 and [0052-0056]; here, rather than extending from the connecting arm with the same height dimension, the wire pressing arm is shaped to include a cut-out portion (groove) at its bottom, placing the bottom surface of the wire pressing arm, which faces opposite to the rotor housing, above the bottom surface of the connecting arm, such that the wire pressing arm and the connecting arm form an L-shape when viewed in the direction perpendicular to the side panel in order to allow wire to pass underneath the wire pressing arm and radially outward from it), and the wire pressing groove is arranged corresponding to a wire passing groove (see Fig. 5-7 and [0052-0056]).  This installation arrangement has the advantages of securing the wiring (60) which powers the fan motor against displacement or disconnection via the wire passing and pressing structures already described ([0060-0063]), of allowing the fan to be downsized (miniaturized), with minimal gap between the motor and impeller ([0058] and [0064]), and of allowing the fan to be installed onto a flat surface (see Fig. 6, attachment object 100, [0042], and [0064]), as opposed to the installation chassis of Abe, which is depicted as being embedded within a hole formed in the bottom surface of the lower fan housing (see Abe, Fig. 5).  Such advantages increase the industrial applicability of the fan and reduce the complexity of manufacturing turbo fan assemblies by reducing the need to form specifically shaped and sized holes within the bottom surface of the fan housing.
Because both Abe and Yoneda describe centrifugal fans with arc shaped blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the centrifugal turbo fan of Abe by replacing the installation chassis and arrangement of Abe, which is embedded within a hole formed in the bottom surface of the lower fan housing, with the installation chassis and arrangement taught by Yoneda, since the installation chassis and arrangement of Yoneda, which includes all of the claimed installation chassis and fan terminal structures (see above in re Yoneda), provides the advantages of securing the wiring which powers the fan motor against displacement or disconnection via the wire passing and pressing structures already described, as described by Yoneda ([0060-0063]), of allowing the fan to be downsized (miniaturized), with minimal gap between the motor and impeller, as described by Yoneda ([0058] and [0064]), and of allowing the fan to be installed onto a flat surface, as described by Yoneda (see Fig. 6, attachment object 100, [0042], and [0064]), as opposed to the installation chassis of Abe, which is depicted as being embedded within a hole formed in the bottom surface of the lower fan housing (see Abe, Fig. 5).  Such advantages increase the industrial applicability of the fan and reduce the complexity of manufacturing turbo fan assemblies by reducing the need to form specifically shaped and sized holes within the bottom surface of the fan housing.  Here, the installation chassis of Yoneda is provided in the same location as the replaced installation chassis of Abe – that is to say, underneath the rotor housing, and received within the space  formed by the fan blades and the annular connecting plate, in the same manner as depicted in both Abe and Yoneda (see in re Yoneda).
Regarding claim 3, Abe further disclose that the side plate of the accommodation bucket is arranged around the edge of the top plate of the accommodation bucket and fixedly connected with an edge of the top plate of the accommodation bucket (see Fig. 3 and 5), the annular connecting plate fixedly arranged at a side of the side plate of the accommodation bucket away from the top plate of the accommodation bucket (see Fig. 3 and 5). 
Regarding claim 4, Abe further discloses that the accommodation bucket further comprises a plurality of circular heat-dissipation holes arranged on a surface of the accommodation bucket (Fig. 1 and 2; here it is visually apparent that circular holes are provided at the top plate of accommodation bucket 11).
Regarding claim 5, Abe further discloses that the turbo fan further comprises an annular bracket (D) arranged around the rotor housing, and the annular bracket is fixedly connected with the plurality of fan blades (see ring portion of fan blade structure 20, connecting the plurality of blades at their top and radially outer ends, as shown in annotated Fig. 5 above). 
Regarding claim 6, Abe further discloses that the annular bracket is arranged at an end of the fan blade away from the annular connecting plate (see ring portion of fan blade structure 20, connecting the plurality of blades at their top (opposite end to the annular connecting plate) and radially outer ends, as shown in annotated Fig. 5 above).
Regarding claim 8, Abe further discloses that the axis of the fan blade along the longitudinal direction of the fan blade is perpendicular to the annular connection plate (see Fig. 1-5).

    PNG
    media_image3.png
    697
    683
    media_image3.png
    Greyscale
Regarding claim 10, Lawrie further teaches (Fig. 1-5) that an angle between a tangential line of the arc at the air outlet and a tangent line of the fan blade structure at the air outlet is acute (see annotated figure below).  Here, it is visually apparent that, since the arc-shaped blades are angled at the outlet, it is geometrically guaranteed that the angle between the tangent of the blade arc at the outlet and the tangent of the blade structure (the ring of blades) must be acute.  Further, since the blades of Abe are shaped according to the shaping taught by Lawrie (see in re claim 1), it then follows that Abe as modified by Lawrie also exhibits the claimed geometry.
Regarding claim 12, the proposed combination exhibits the claimed installation chassis, since the turbo fan wheel of Abe is provided with the installation chassis of Yoneda, and since the installation chassis of Yoneda comprises all of the claimed structures (see in re claim 1).
Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe as modified by Lawrie and Yoneda according to claim 1 and in further view of Mitsubishi (US 2012/0057971 A1).
Regarding claim 7, Abe as modified by Lawrie and Yoneda according to claim 1 discloses the turbo fan of claim 1.  Abe fails to teach that a diameter of a circle in which an arc-shaped cross section of the fan blade is located is 1/10-1/6 of an outer diameter of the fan blade structure.
Mitsubishi teaches (Fig. 1 and 2) a centrifugal fan wheel, with arc-shaped blades in which the length between ends of the arc shaped cross section (d) is 0.05 to 0.15 times the diameter of the fan wheel (D) (see Fig. 2 and Para. [0011] and [0060]).  Here, the fan blade structure (ring of blades) has the same diameter as the fan wheel, thus D also represents the diameter of the fan blade structure. 
Because both Abe and Mitsubishi describe centrifugal fans, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Lawrie and Yoneda according to claim 1 with the relative sizing of Mitsubishi, such that the length between ends of the arc-shaped blades is between 0.05 and 0.15 times the fan blade structure diameter, because this range of relative sizing in known in the art, as described in Mitsubishi (Para. [0011]), and may be chosen as an obvious matter of design choice.  
Here, it is important to note that the blade of Abe as previously modified by Lawrie includes at its largest (bottom) portion a blade shape that is a circular arc of 1/4 of a circumference of a circle.  Simple geometry can show that, given the length between ends of the circular arc-shaped blade (                                
                                    
                                        
                                            l
                                        
                                        
                                            b
                                        
                                    
                                
                            ), the diameter (                                
                                    d
                                
                            ) of the circle that defines the arc-shaped blade must be                                 
                                    d
                                    =
                                    
                                        
                                            l
                                        
                                        
                                            b
                                        
                                    
                                    *
                                    
                                        2
                                    
                                
                            .  It is therefore clear that, if the length between the ends of the blade (                                
                                    
                                        
                                            l
                                        
                                        
                                            b
                                        
                                    
                                
                            ) is between 0.05 and 0.15 of the fan blade structure diameter (D), as according to the further modification of Abe by Mitsubishi described above, then the range of the diameter of the circle which defines the arc-shaped blade of Abe must be from 0.07 to 0.21 of an outer diameter of the fan blade structure.  This range completely encompasses the claimed range.
Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe as modified by Lawrie and Yoneda according to claim 1 and in further view of Gerken (US 2002/0182079 A1).
Regarding claim 11, Abe as modified by Lawrie and Yoneda according to claim 1 discloses the turbo fan of claim 1.  Abe fails to teach that the air outlet is perpendicular to a tangent line of the outer edge of the fan blade structure at the air outlet.
Gerken teaches (Fig. 3) a centrifugal fan wheel with arc-shaped blades, which may have one of several common known orientations (see Fig. 3 and Para. [0026], ln 1-6).  In Fig. 3, it is visually apparent that the “radial tip” configuration, the air outlet of the blade is perpendicular to a tangent line of the outer edge of the fan blade structure at the air outlet, since the outlet is oriented radially outward.
Because both Abe and Gerken describe centrifugal fans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Lawrie and Yoneda according to claim 1 with the “radial tip” orientation taught by Gerken, such that the arc-shaped blades of Abe are oriented with a radial outward outlet, because this type of orientation is commonly known in the art, as described in Gerken (Para. [0026]), and thus may be chosen as an obvious matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745        

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745